         Case 2:19-cv-05082-MAK Document 9-2 Filed 11/27/19 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA



 CAITRIONA BRADY                                   : CIVIL ACTION NO. 2:19-cv-05082-MAK
                                                   :
                        Plaintiff,                 :
 -vs-                                              :
                                                   :
 THE MIDDLE EAST FORUM,                            :
 DANIEL PIPES (individually),                      :
 GREGG ROMAN (individually), and                   :
 MATTHEW BENNETT (individually)                    :
                                                   :
                        Defendants.                :



 MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
          FED. R. CIV. P. 12(b)(1) AND FED. R. CIV. P. 12(b)(6)

I.      INTRODUCTION

        Defendants The Middle East Forum (“MEF” or the “Forum”), Daniel Pipes (“Pipes”),

Gregg Roman (“Roman”), and Matthew Bennett (“Bennett”) (collectively, “Defendants”) move

to dismiss Claims I-VIII of Plaintiff’s Complaint under Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6) for lack of subject matter jurisdiction and failure to state a claim upon

which relief may be granted.

II.     SUMMARY OF FACTUAL ALLEGATIONS

        Plaintiff ’s Complaint includes 364 allegations, many of which are repetitive, conclusory,

and not relevant to the claims asserted. In order to keep the foregoing succinct and focused,

Defendants set forth a short summary of the relevant, factual allegations.
         Case 2:19-cv-05082-MAK Document 9-2 Filed 11/27/19 Page 2 of 7



       A.      The Parties and Claims.

       Plaintiff alleges she was discriminated against on the basis of her sex and gender, forced

to endure a hostile work environment, and retaliated against by MEF, Pipes (President), Roman

(Director), and Bennett (a former employee). (Compl., at ¶ 11, 14).

       Plaintiff began working at the Forum in May 2017 as an intern. (Complaint, at ¶ 18, 19.)

MEF later promoted her to Development Associate. (Id. at ¶ 20). She resigned from the Forum

in 2019 after receiving notice of right to sue with the Equal Employment Opportunity

Commission (“EEOC”) and the Pennsylvania Human Relations Commission (“PHRC”).

       B.      Plaintiff’s General Allegations of an Uncomfortable Work Environment Do
               Not Provide Specific Dates of the Alleged Occurrences.

       Plaintiff’s Complaint contains a plethora of general allegations of misconduct. However,

Plaintiff does not make a single specifically dated allegation of misconduct against any defendant.

       Plaintiff makes general conclusory allegations that she was subjected to “discrimination

and harassment based upon sex and gender, and retaliation by Defendant, Gregg Roman [and

that MEF] should be held to a proxy-liability standard.” (Compl. at ¶ 27). She cites several

instances of alleged misconduct, but she does not allege any specific dates. (See generally,

Complaint). And, until the dual filing of a Charge of Discrimination with the EEOC and PHRC in

June 2019, Plaintiff never made any reports of misconduct to the Forum or Pipes. (See generally,

the Compl).

III.   STANDARD OF REVIEW

       MEF moves to dismiss Counts I and II of the Complaint for failure to state a claim upon

which relief can be granted. A plaintiff must plead “enough facts to state a claim for relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Plaintiff must plead “more than labels and


                                                 2
          Case 2:19-cv-05082-MAK Document 9-2 Filed 11/27/19 Page 3 of 7



conclusions, and a formulaic recitation of the elements of the cause of action will not do.”

Twombly, 550 U.S. at 555. Her conclusory allegations are “not entitled to be assumed true.”

Iqbal, 556 U.S. at 681 (citing Twombly, 550 U.S. at 554-55). Moreover, the factual allegations

in Plaintiff’s complaint must be enough to “raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555. Thus, allegations based upon Plaintiff’s “information and belief” are

insufficient because they are based on mere speculation. See, e.g., Advanced Oral Techs., LLC v.

Nutrex Research, Inc., No. 10-5303, 2011 WL 1080204, at *4 n. 6 (D.N.J. Mar. 21, 2011)

(“Allegations made upon information and belief—which are little more than conjecture and

wishful thinking—have little hope of salvaging an otherwise defective complaint”).

        Defendants also move to dismiss Plaintiff’s claims brought under the Pennsylvania

Humans Relations Act “(PHRA”) and the Philadelphia Fair Practices Ordinance (“PFPO”)

(Claims III-VIII) due to the Court’s inability to exercise subject-matter jurisdiction over claims

that are not ripe. Where a motion to dismiss challenges a plaintiff’s Article III constitutional

standing, the motion is considered a “facial attack” made under Rule12(b)(1). Thorne v. Pep

Boys-Manny, 397 F.Supp.3d 657, 662-63 (E.D. Pa. 2019); see also Fed. R. Civ. P. 12(b)(1)

(providing that a party may move to dismiss a complaint for lack of subject-matter jurisdiction).

A court reviewing a “facial challenge” to jurisdiction, which is a contest to the sufficiency of the

pleadings, “must only consider the allegations of the complaint…in the light most favorable to

the plaintiff.” Id,. at 662.

        This Third Circuit uses a three-step process for determining the sufficiency of a

complaint. First, this Court should “’tak[e] note of the elements a plaintiff must plead to state a

claim.’” Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (quoting Iqbal, 556 U.S. at 675).

Second, this Court “should identify those allegations that ’because they are no more than



                                                 3
         Case 2:19-cv-05082-MAK Document 9-2 Filed 11/27/19 Page 4 of 7



conclusions, are not entitled to the assumption of truth.’” Id. (quoting Iqbal, 556 U.S. at 679).

Third, “’w[hen] there are well-pleaded factual allegations, a court should assume their veracity

and then determine whether they plausibly give rise to an entitlement for relief.’” Id.

IV.    ARGUMENT

       A.        Plaintiff’s Title VII claims are insufficiently pled.

       Plaintiff alleges that she was subject to an unlawful hostile-work environment and

  retaliation in violation of Title VII. (See generally Compl). However, because Plaintiff has

  not pled any specific dates in the allegations of her Complaint, Counts I and II brought

  under Title VII should be dismissed.

            Normally, a plaintiff does not have to allege specific dates to survive a motion to

  dismiss. This is different, however, where the plaintiff seeks to use the continuing-violations

  theory. (Chisolm v. The T.J.X. Co., Inc., 286 F.Supp.2d 736, 739 (E.D.Va.2003)(finding that

  allegations in its 1981 claim were insufficient where the plaintiff sought to use the continuing-

  violation theory, but did not allege specific dates).

            Here, as part of her claim, Plaintiff alleges that another MEF employee was harassed in

  April 2018. This is well outside her 300-day limitations period with the EEOC. She also

  alleges numerous other instances of alleged misconduct involving her directly and other MEF

  employees. But none of the allegations have any dates. Since it is clear that Plaintiff will (i.e.,

  must) invoke the continuing violation theory to make her claims timely, she must allege

  specific dates for alleged misconduct that she contends is illegal. This is the only way for the

  Court to judge the timeliness of her claims and to control the scope of discovery moving

  forward.

            Thus, the court should dismiss Plaintiff’s claim or, at least, order her to provide more

  specific allegations.
                                                   4
          Case 2:19-cv-05082-MAK Document 9-2 Filed 11/27/19 Page 5 of 7



        B.      Counts III through VIII brought under the PHRA and Philadelphia Fair
                Practices Ordinance should be dismissed because they are admittedly not yet
                ripe for suit.

        Where a defendant’s motion to dismiss challenges a plaintiff’s Article III constitutional

standing, the motion is considered a “facial attack” made under Rule12(b)(1). Thorne v. Pep

Boys-Manny, 397 F.Supp.3d 657, 662-63 (E.D. Pa. 2019); see also Fed. R. Civ. P. 12(b)(1)

(providing that a party may move to dismiss a complaint for lack of subject-matter jurisdiction).

A court reviewing a “facial challenge” to jurisdiction, which is a contest to the sufficiency of the

pleadings, “must only consider the allegations of the complaint…in the light most favorable to

the plaintiff.” Id., at 662.

        Article III of the Constitution provides that there must be an actual case or controversy

before jurisdiction can be conferred on the federal courts. See DaimlerChrysler Corp. v. Cuno,

547 U.S. 332, 341 (2006) (explaining “no principle is more fundamental to the judiciary’s proper

role in our system of government than the constitutional limitation of federal-court jurisdiction to

actual cases or controversies”) (internal quotations omitted). Without an actual case or

controversy, a plaintiff does not have standing.

        Federal judicial power is limited to “cases or controversies” by Article III of the

Constitution. Constitution Party of Penn. v. Cortes, 712 F.Supp.2d 387, 395 (E.D. Pa. 2010)

(dismissing complaint where claims were not yet ripe). “‘Courts enforce the case-or-controversy

requirement through several justiciability doctrines,’ including ‘standing, ripeness, mootness, the

political-question doctrine, and the prohibition on advisory opinions.’” Id. (quoting Toll Bros.,

Inc. v. Twp. of Readington, 555 F.3d 131, 137 (3d Cir. 2009)). Ripeness “‘is a component of the

Constitution’s limitation of the judicial power to real cases and controversies.’” Id. (quoting

Presbytery of N.J. of Orthodox Presbyterian Church v. Florio, 40 F.3d 1454, 1462 (3d Cir. 1994)).

The ripeness doctrine is invoked to “determine whether a party has brought an action prematurely
                                                   5
         Case 2:19-cv-05082-MAK Document 9-2 Filed 11/27/19 Page 6 of 7



and counsels abstention” until a later date when the dispute can “satisfy the constitutional and

prudential requirements of the doctrine.’” Id. (quoting Khodara Envtl., Inc., v. Blakely, 376 F.3d

187, 196 (3d Cir. 2004).

       Here, Plaintiff concedes that six of her claims are not yet ripe. Plaintiff’s Complaint

expressly admits that Counts III through VIII are not viable by stating that her “claims under the

Pennsylvania Humans Relations Act and the Philadelphia Fair Practices Ordinance are not yet

ripe for suit.” (Compl., at ¶ 15.) Therefore, she has invited dismissal. This Court does not have

jurisdiction over the unripe claims. Counts III, IV, V, VI, VII, and VIII (claims brought under

the PHRA and the PFPO) must be dismissed with prejudice.

       C.      Counts III through VIII against Pipes and Roman should be dismissed
               because Plaintiff’s claims are not yet ripe for suit.

       Plaintiff brings Title VII claims (Count’s I and II) against corporate defendant MEF.

Plaintiff also seemingly brings PHRA and the Philadelphia Fair Practices Ordinance (“PFPO”)

claims (Counts III-VIII) against Defendants MEF, Pipes, Roman, and Bennett. However, as

discussed above, Claims III-VIII are not yet ripe for suit (Plaintiff unequivocally admits that six

of her claims are not yet ripe). (Compl., at ¶ 15.) Because the Court lacks subject matter

jurisdiction, these claims against Pipes, Roman and Bennett must be dismissed. Therefore,

Defendants Pipes, Roman, and Bennett should be dismissed from the suit entirely.




                                                 6
         Case 2:19-cv-05082-MAK Document 9-2 Filed 11/27/19 Page 7 of 7



V.     CONCLUSION

       For the reasons set forth above, the Court should dismiss with prejudice Ms. Brady’s

claims against Defendants for violations of federal and state statutes.

                                                      Respectfully submitted


                                                      By: /s/ David J. Walton

                                                      David J. Walton
                                                      Leigh Ann Benson
                                                      COZEN O’CONNOR
                                                      One Liberty Place
                                                      1650 Market Street
                                                      Philadelphia, PA 19103
                                                      Phone: (215) 665-2000
                                                      Attorneys for Defendants The Middle East
                                                      Forum, Daniel Pipes, Gregg Roman, and
                                                      Matthew Bennett

Dated: November 27, 2019




                                                 7
